Exhibit 10.2

 

Date:

 

To:

 

From:     Brian Koenig

 

Subject: Long-Term Incentive Plan Awards

 

On [Grant Date], the Human Resources and Compensation Committee (the “HRCC”)
granted you performance-based awards for fiscal year 200X (the “FY0X LTIP
Awards”) under the Long-Term Incentive Plan (“LTIP”). Your FY0X LTIP Awards
grant you the right to earn $[____________] (the “Cash Performance Unit Award”)
and a stock option to purchase up to [____________] shares (the “Option Award”)
at an exercise price of $[____________] per share. These awards are made in
recognition of your role as a senior executive and key contributor to the
company’s long-term success. The LTIP’s primary objectives include:

 

  •   Improve long-term financial results, emphasis on growing earnings and
revenue;

 

  •   Provide financial upside for key executives, but limit potential charges
to earnings by capping cash payouts to LTIP participants at 4% of the company’s
profits before taxes;

 

  •   Continue emphasis on equity; and

 

  •   Reflect competitive practices in high tech industry.

 

Vesting Criteria

 

The cumulative percentage (as described below) of each FY0X LTIP Award which
vests with respect to each fiscal year (the “Measurement Year”) shall be based
upon the increase in net revenues (for the Option Award) or earnings per share
(for the Cash Performance Unit Award) over the results for the Base Year (as
described below) based on the vesting schedule described below and as follows:

 

(i) For fiscal years 200X and 200X+1, your FY0X LTIP Awards will not vest; and

 

(ii) For fiscal years 200X+2 and subsequent fiscal years, the compound annual
percentage increase in results (i.e., net revenues for the Option Award or
earnings per share for the Cash Performance Unit Award, as appropriate) for the
four fiscal years beginning with the Base Year and ending with the Measurement
Year, which is a rolling three-year annual compound percentage growth rate using
the results of four fiscal years. For fiscal year 2007, the Base Year shall be
fiscal year 2004. For each Measurement Year thereafter, the Base Year will roll
to the next fiscal year, i.e., the Base Year for fiscal year 2008 is fiscal year
2005.

 

 

 

VESTING SCHEDULE

 

Compound Annual Percentage Growth Rate (%)

--------------------------------------------------------------------------------

 

Cumulative % of Award Which Vests

--------------------------------------------------------------------------------

10   10 11   20 12   30 13   50 14   70 15 or higher   100

 

Averages between these points will be paid out on a straight-line interpolation
basis (e.g., 12.5% increase is a 40% payout).

 

For purposes of these Awards, the net revenues and earnings per share shall be
adjusted as the HRCC in its sole discretion shall determine. The annual compound
percentage growth rate shall be determined using a

 

1



--------------------------------------------------------------------------------

mathematical formula as the HRCC in its sole discretion shall approve. Awards
will not vest until the HRCC has determined that they are payable.

 

The Option Award only shall fully vest on the sixth anniversary of the date of
grant, subject to the provisions of the Stock Option Grant Agreement. All of the
Option Awards and the Cash Performance Unit Awards terminate on the tenth
anniversary of the date of grant.

 

Qualifiers to Vesting Schedule and Interest Accumulation

 

  •   Cumulative Vesting. The award vesting will be determined on a cumulative
basis. For example, if your cumulative percent scheduled vesting for fiscal year
2008 was 50% of the award amount and you had earned 30% of the award amount for
fiscal year 2007, you would only earn 20% of the award amount for fiscal year
2008 because you earned 30% of the 50% the previous year.

 

  •   Interest Accumulation. The Cash Performance Unit Awards bear interest at
the same rate paid from time to time under the Fixed Income Option in the
company’s Executive Deferred Compensation Plan until earned. The interest is
accumulated and added to the unpaid Cash Performance Unit Award amounts each
year. The interest will be earned and paid out when the Cash Performance Award
is paid out, subject to the PBT Cap rules noted below.

 

  •   PBT Cap. There is a limitation on the aggregate value of all cash
performance awards that can be earned by LTIP participants under the Cash
Performance Unit Awards with respect to any fiscal year. This limit is 4% of the
company’s profit before tax (with expenses) for that year (the “PBT Cap”). Any
amount of the Cash Performance Unit Award achieved but not earned in a given
year because of the PBT Cap will be converted into a cash obligation that will
bear interest at the same rate paid from time to time under the Fixed Income
Option in the company’s Executive Deferred Compensation Plan until earned, as
described above. If amounts are achieved under the Cash Performance Unit Award
but not earned due to the PBT Cap, the HRCC in its sole discretion shall
determine an equitable procedure for payouts under the limitations of the PBT
Cap of all cash performance awards that can be earned by LTIP participants with
respect to any fiscal year.

 

Terms and Conditions of Awards

 

Your Option Award is evidenced by, and subject to all the terms and conditions
of, the Stock Option Grant Agreement attached hereto as Appendix A. Other key
features of your Cash Performance Unit Award are set forth in Appendix B.

 

Total Compensation

 

These FY0X LTIP Awards are potentially a very valuable part of your total
compensation. This award also aligns total compensation with sales and earnings
growth in order to maximize shareholder value. In combination with other forms
of compensation, the LTIP awards allow you the opportunity to earn excellent
total remuneration for excellent results.

 

Please call me directly if you have any questions.

 

Brian C. Koenig

Sr. Vice President, Human Resources

 

2



--------------------------------------------------------------------------------

Appendix A

 

Stock Option Grant Agreement

 

Granted To:

 

Number of Shares:

 

Grant Date:

 

Option Price:

 

This agreement confirms the terms of the stock option (the “Option”) granted by
Scientific-Atlanta, Inc. (the “Company”) to the undersigned under the 2003
Long-Term Incentive Plan (the “Plan”). The Option is a Non-Qualified Stock
Option and is subject to all of the terms and provisions of the Plan, which is
incorporated herein by reference.

 

The percentage of each Option which vests with respect to each fiscal year (the
“Measurement Year”) shall be based on the increase in net revenues based on the
vesting schedule described below and as follows:

 

  (i) For fiscal years 200X and 200X+1, the Option will not vest; and

 

  (ii) For fiscal years 200X+2 and subsequent fiscal years, the compound annual
percentage increase in net revenues for the four fiscal years beginning with the
Base Year and ending with the Measurement Year, which is a rolling three-year
annual compound percentage growth rate using the results of four fiscal years.
For fiscal year 2007, the Base Year shall be fiscal year 2004. For each
Measurement Year thereafter, the Base Year will roll to the next fiscal year
such that the Base Year for fiscal year 2008 is fiscal year 2005.

 

VESTING SCHEDULE

 

Compound Annual Percentage Growth Increase of Net

Revenues (1)

--------------------------------------------------------------------------------

 

Cumulative % of Option Shares that Vest (2)

--------------------------------------------------------------------------------

10   10 11   20 12   30 13   50 14   70 15 or higher   100

 

(1) For purposes of vesting under this Option, the net revenues shall be
adjusted as the Committee in its sole discretion shall determine. The annual
compound percentage growth rate shall be determined using a mathematical formula
as the Committee in its sole discretion shall approve.

 

(2) The award vesting will be determined on a cumulative basis.

 

Averages between these percentage increase points will be rounded to the nearest
tenth and paid out on a straight-line interpolation (e.g., 12.5% increase is a
40% payout).

 

The Awards do not vest until the Committee has determined that they are payable.
The Option shall in any event fully vest on the sixth anniversary of the date of
grant, subject to the other provisions of this Stock Option Grant Agreement. The
Option is not exercisable after the date occurring 10 years after the grant date
set forth above (the “Expiration Date”). The number of shares subject to the
Option, and the exercise price, are subject to adjustment as provided in the
Plan.

 

3



--------------------------------------------------------------------------------

You may exercise the Option by paying the exercise price (number of shares
exercised multiplied by the share option price) in cash, by transferring
Scientific-Atlanta stock you already own, and by any combination of cash and
stock. You may also exercise the option by the broker-assisted cashless exercise
procedures established by the Human Resources and Compensation Committee.

 

Stock option administrative activities are handled by UBS Financial Services.
The primary interface to UBS Financial Services is an Internet web site. The
Internet web site can be found at www.ubs.com/onesource/sfa. The system requires
a user ID and a personal identification number (PIN) and allows you to check on
the status of your options, request information statements and authorize the
exercise and/or sale of vested option shares. The Internet web site also
contains features such as online viewing of option history and vesting
information, exercise and transaction modeling capabilities, and online
submission of account authorization, PIN changes and bank wire transfer forms.
Even if you use the Internet web site, you will still have the ability to talk
directly to a UBS Financial Services representative at (888) 395-7425.

 

In the event the Company determines that it is required to withhold income taxes
as a result of the exercise of this Option, you must, as a condition of
exercising the Option, make arrangements satisfactory to the Plan Administrator
to enable the Company to satisfy such withholding requirements.

 

After you cease to be an Employee, your rights to exercise this Option shall be
determined as provided below. This Option may not be exercised after its term
expires or after the Option is otherwise canceled.

 

(1) Retirement. If you cease to be an Employee because of Retirement (and not on
account of termination for “cause” (as hereinafter defined)), this Option shall
continue to vest and be exercisable for a period of three (3) years after your
Retirement. To the extent unexercised, the Option shall expire three (3) years
after the date of Retirement or the date of expiration of the Option as
described on the front of this agreement, whichever shall occur first.
“Retirement” means voluntary termination of employment after the date on which
(a) you have completed five (5) years of service, and (b) the sum of your age
and years of service is equal to or greater than sixty-five (65).

 

(2) Death. Upon your death, this Option shall be exercisable (by the executor or
the administrator of your estate or by a person who acquired the right to
exercise this Option by bequest or inheritance or by reason of such death) for a
period of three (3) years after your death with respect to all shares covered by
the Option, regardless of whether the Option was exercisable as to such shares
prior to your death. Notwithstanding the foregoing, the Company’s Board of
Directors may, in a special case, permit a longer period for exercise of an
Option after your death, but in no event shall such period extend beyond the
date of expiration of this Option as set forth on the front of this agreement.

 

(3) Disability. If you cease active service as an Employee by reason of
Disability or other medical leave of absence, you will cease to be an Employee
for purposes of Subparagraph (6) below as of the earlier of (i) the date that
you no longer have a Disability or your medical leave of absence ends (if you do
not return to active service) or (ii) the date that is twelve (12) months after
such cessation of active service, but only to the extent that, at the date of
such termination, your right to exercise such Option had accrued pursuant to the
terms of this agreement and had not previously been exercised. “Disability”
means the condition of an individual who is unable to engage in any substantial
gainful activity by reason of any physical or mental impairment which is
classified as a disability in the Company’s Long Term Disability Plan.

 

(4) Termination for Cause. If your employment is terminated for “cause” (as
hereinafter defined), this Option shall expire immediately upon your receipt of
the notice of such termination. “Cause,” for purposes of this agreement, shall
mean dishonest or fraudulent conduct which would normally be considered as
sufficient basis for discharging an employee from a management and/or a
supervisory position, or negligence, inaction or misconduct which constitutes
failure by you to meet your obligations and perform your duties of employment.

 

4



--------------------------------------------------------------------------------

(5) Change in Control. In case of a “Change in Control” (as defined in the
Plan), all options then outstanding become immediately exercisable in accordance
with the Plan.

 

(6) Other Reasons. If you cease to be an Employee for any reason other than
those mentioned above in Subparagraphs (1), (2) or (4), you shall have the right
to exercise this Option at any time within thirty (30) days following such
cessation, discharge or termination, but only to the extent that, at the date of
cessation, discharge or termination, your right to exercise this Option had
accrued pursuant to the terms of this agreement and had not previously been
exercised.

 

(7) Employee. “Employee” shall mean an individual who is employed (within the
meaning of Section 3401 of the Internal Revenue Code of 1986, as amended) by the
Company or its subsidiaries (i.e., an individual with respect to whom income
taxes must be withheld from compensation).

 

(8) Leave of Absence. Your employment with the Company shall not be considered
as having been terminated while you are on military or other bona fide leave of
absence (other than a medical leave of absence including Disability), if the
period of such leave does not exceed ninety (90) days, or, if longer, so long as
your right to re-employment with the Company is guaranteed either by statute or
by contract. Where the period of such leave exceeds ninety (90) days and where
your right to re-employment is not guaranteed either by statute or by contract,
you will cease to be an Employee for purposes of Subparagraph (6) on the
ninety-first (91st) day of such leave.

 

Brian C. Koenig

Sr. Vice President, Human Resources

 

5



--------------------------------------------------------------------------------

Appendix B

Long-Term Incentive Award — Cash Right

 

Your rights to earn the Fiscal Year 200X Cash Performance Unit Award shall be as
set forth in your award letter and as provided below. This Cash Performance Unit
Award is also subject to all of the terms and provisions of the Long-Term
Incentive Plan (the “Plan”). Capitalized terms not defined herein shall have the
meanings set forth in the Plan.

 

(1) Retirement. If you cease to be an Employee because of Retirement (and not on
account of termination for “cause” (as hereinafter defined)), you may continue
to earn Cash Performance Unit Awards in accordance with the vesting schedule for
a period ending the earlier of three (3) years after your Retirement and the
date of termination of this Cash Performance Unit Award. “Retirement” means
voluntary termination of employment after the date on which (a) you have
completed five (5) years of service, and (b) the sum of your age and years of
service is equal to sixty-five (65).

 

(2) Death. Upon your death, Cash Performance Unit Awards can be earned up to one
year after the date of death in accordance with the vesting schedule. In the
event of death following termination of employment by reason of Retirement as
described in subparagraph (1) above, Cash Performance Unit Awards can be earned
up to one year after the date of death or three years after your Retirement,
whichever occurs last. Notwithstanding the foregoing, the Company’s Board of
Directors may, in a special case, permit a longer earnout period after your
death, but in no event shall such period extend beyond the date of termination
of this Cash Performance Unit Award.

 

(3) Disability. If you cease active service as an Employee by reason of
Disability or other medical leave of absence, you will have the right to earn
Cash Performance Unit Awards in accordance with the vesting schedule up to one
year after such cessation of employment; provided however, you will not have the
right to earn Cash Performance Unit Awards beyond the date of termination of
this Cash Performance Unit Award.

 

(4) Termination for Cause. If your employment is terminated for “cause” (as
hereinafter defined), this Cash Performance Unit Award shall terminate
immediately upon your receipt of the notice of such termination. “Cause,” for
purposes of this agreement, shall mean dishonest or fraudulent conduct, which
would normally be considered as sufficient basis for discharging an employee
from a management and/or a supervisory position, or negligence, inaction or
misconduct, which constitutes failure by you to meet your obligations and
perform your duties of employment.

 

(5) Change in Control. In case of a “Change in Control” (as defined in the
Plan), the Cash Performance Unit Awards shall be deemed fully earned and vested
in accordance with the Plan.

 

(6) Other Reasons. If you cease to be an Employee for any reason other than
those mentioned in the above subparagraphs, the right to earn this Cash
Performance Unit Award shall terminate following such cessation, discharge or
termination.

 

(7) Leave of Absence. Your employment with the Company shall not be considered
as having been terminated while you are on military or other bona fide leave of
absence (other than a medical leave of absence including Disability), if the
period of such leave does not exceed ninety (90) days, or, if longer, so long as
your right to re-employment with the Company is guaranteed either by statute or
by contract. Where the period of such leave exceeds ninety (90) days and where
your right to re-employment is not guaranteed either by statute or by contract,
you will cease to be an Employee for purposes of subparagraph (6) on the
ninety-first (91st) day of such leave.

 

(8) Tax implications. Under current tax laws, you are not taxed on any portion
of the Cash Performance Unit Award until it is paid. At that time the portion of
the Cash Performance Unit Award paid out, it will be subject to federal, state
and FICA tax withholding.

 

(9) Interest. The unearned portion of the Cash Performance Unit Award shall bear
interest until paid out at the same rate paid from time to time under the Fixed
Income Option in the company’s Executive Deferred Compensation Plan.

 

6